DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: MENACHEM (US 2015/0342877 A1, Publ. Dec.. 3, 2015; on 07/22/2022 IDS; hereinafter, “Menachem”).  Menachem is directed to:
EXPANDABLE GASTRORETENTIVE DOSAGE FORM
ABSTRACT
An oral gastro-retentive delivery device is provided which unfolds rapidly upon contact with gastric juice.  The device is configured in a collapsed configuration for oral intake and unfolding for gastric retention for a predetermined period of time and eventually reducing in size for passage through the rest of the GI track.
Menachem, title & abstract.  In this regard, Menachem teaches a gastroretentive dosage form (GRDF) for extended retention in a stomach:
1.	A gastroretentive dosage form (GRDF) for extended retention in a stomach, comprising:
a body configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach and a third configuration wherein after a predetermined time period has elapsed, the GRDF disassembles into two or more parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach; and 
an active pharmaceutical ingredient (API) or diagnostic,
wherein the third configuration is induced by at least a partial release of the API or diagnostic.
2.	The GRDF of claim 1, wherein the body includes at least two arms.
3.	The GRDF of claim 2, wherein the body includes two arms.
4.	The GRDF of claim 2, wherein at least one of the at least two arms is configured to releasably engage the API or diagnostic.
5.	The GRDF of claim 1, wherein the API or diagnostic is positioned within a cavity defined in the body.
6.	The GRDF of claim 5, wherein the API is positioned within the cavity in the form of a composition.
7.	The GRDF of claim 2, wherein the at least two arms are pivotably connected together by a hinge assembly and are configured to disengage from one another due to partial degradation of at least one of the at least two arms or hinge assembly or partial release of the API or diagnostic.
8.	The GRDF of claim 7, wherein partial degradation of at least one of the at least two arms or hinge assembly or partial release the API or diagnostic is due to a pH dependent polymer.
9.	The GRDF of claim 8, wherein the pH dependent polymer erodes in a basic environment.
10.	The GRDF of claim 7, wherein one of the at least two arms includes a cavity defined therein configured to engage the hinge assembly and the API or diagnostic.
Menachem, claims 1-10.
Regarding independent claim 112 and the requirements:
112.  ([...]) A gastroretentive dosage form (GRDF) for extended retention in a human stomach, comprising:
a. a body comprising at least two arms, the body configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach and a disassembled configuration wherein after a predetermined time period has elapsed, the GRDF mechanically disassembles into at least two parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach; and
b. an erodible insert comprising a therapeutic agent, a diagnostic agent, an electronical device, or a combination thereof;
wherein the disassembled configuration is induced by at least partial erosion of the erodible insert
and
wherein at least a portion of at least one arm of said at least two arms forms a sleeve, tube or shell,
wherein said sleeve, tube or shell of said at least one arm comprises a cavity and at least one opening,
wherein said erodible insert is housed in said cavity,
wherein said at least one opening is configured to expose said erodible insert housed in said cavity to gastric fluid,
wherein an uncoated surface area on said erodible insert overlaps with said at least one opening in said sleeve, tube or shell, thereby defining at least one overlapping area exposed to gastric fluid, and
wherein a sum area of said at least one overlapping area is less than 59.8 mm2, or less than 40.7 mm2, or less than 15.5 mm2.
Menachem teaches a gastroretentive dosage form (GRDF) for extended retention in a stomach (Menachem, claims 1-10), whereby it is noted that:
“a body configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach and a third configuration wherein after a predetermined time period has elapsed, the GRDF disassembles into two or more parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach” (Menachem, claim 1) wherein at least one of the at least two arms is configured to releasably engage the API or diagnostic (Menachem, claims 2-3) relates to the requirements of independent claim 112 for “a body comprising at least two arms, the body configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach and a disassembled configuration wherein after a predetermined time period has elapsed, the GRDF mechanically disassembles into at least two parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach”;
“at least one of the at least two arms is configured to releasably engage the API or diagnostic” (Menachem, claim 4), “positioned within a cavity defined in the body” (Menachem, claim 5) and “positioned within the cavity in the form of a composition” (Menachem, claim 6) relates to the requirements of independent claim 112 for “an erodible insert comprising a therapeutic agent, a diagnostic agent, an electronical device, or a combination thereof; wherein the disassembled configuration is induced by at least partial erosion of the erodible insert and wherein at least a portion of at least one arm of said at least two arms forms a sleeve, tube or shell, wherein said sleeve, tube or shell of said at least one arm comprises a cavity and at least one opening, wherein said erodible insert is housed in said cavity, wherein said at least one opening is configured to expose said erodible insert housed in said cavity to gastric fluid.”
However, Menachem DOES NOT TEACH “an uncoated surface area on said erodible insert overlaps with said at least one opening in said sleeve, tube or shell, thereby defining at least one overlapping area exposed to gastric fluid, and wherein a sum area of said at least one overlapping area is less than 59.8 mm2, or less than 40.7 mm2, or less than 15.5 mm2,” as required by independent claim 112.  Thus, the instant claims are distinguishable from Menachem.

Conclusion
Claims 112-121 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611